Citation Nr: 1309352	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  09-00 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a gastrointestinal disorder.

3.  Entitlement to an initial rating in excess of 10 percent for a surgical scar, right shoulder.

4.  Entitlement to an initial compensable rating for residuals, postoperative right shoulder dislocation with degenerative joint disease and humeral deformity prior to July 20, 2007.

5.  Entitlement to an initial rating in excess of 30 percent for residuals, postoperative right shoulder dislocation with degenerative joint disease and humeral deformity from July 20, 2007.



REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In an October 1985 rating decision, service connection was denied for a gastrointestinal bleed.  Service connection was granted for postoperative residuals of a right shoulder dislocation, and a noncompensable rating was assigned effective April 23, 1985.  The Veteran submitted a timely notice of disagreement (NOD), and following a November 1985 statement of the case (SOC), the Veteran's representative submitted a statement which served as a substantive appeal for those issues.

In a January 2008 rating decision, the RO granted a 10 percent rating for a postoperative right shoulder dislocation with degenerative joint disease and humeral deformity, effective from July 20, 2007.  Service connection was also granted for a right shoulder surgical scar, and a noncompensable rating was assigned from July 20, 2007.  The RO also denied service connection for migraine headaches.

In December 2008, the RO awarded an increased rating of 30 percent for the postoperative right shoulder dislocation with degenerative joint disease, and a 10 percent rating for the right shoulder scar.  Both ratings were effective from July 20, 2007.

A video-conference hearing was held in November 2011 with the Veteran in Chicago, Illinois, before the undersigned Veterans Law Judge, sitting in Washington, D.C., who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board then remanded the matter for further evidentiary development in April 2012.

The Board notes that the Veteran also perfected appeals for service connection for a respiratory disorder, left and right knee disorders, and a bilateral hip disorder.  These claims were remanded by the Board in April 2012.  However, in a November 2012 rating decision, the Appeals Management Center (AMC) granted service connection for all of these claimed disabilities.  This represents a full grant for those benefits sought on appeal.  Therefore, those issues are no longer before the Board, as a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to those issues.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).

The Veteran's Virtual VA file has also been reviewed as part of his appeal.

The issues) of entitlement to service connection for headaches and a gastrointestinal disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's right shoulder surgical scar is tender, but is not unstable or deep, and does not affect an area of at least 144 square inches.

2.  Prior to July 20, 2007, the Veteran's right shoulder disability was manifested by 150 degrees of flexion and abduction and a small Hill Sachs deformity; arthritis was not established by x-ray findings.

3.  From July 20, 2007, the Veteran's right shoulder disability was manifested by at least 65 and 62 degrees of flexion and abduction, respectively; recurrent dislocations and a fibrous union of the humerus have not been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a surgical scar, right shoulder have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.118, Diagnostic Codes 7801-7805 (2008).

2.  Prior to July 20, 2007, the criteria for a compensable rating for residuals, postoperative right shoulder dislocation with degenerative joint disease and humeral deformity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5202 (2012).

3.  From July 20, 2007, the criteria for a rating in excess of 30 percent for residuals, postoperative right shoulder dislocation with degenerative joint disease and humeral deformity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5202 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

A.  Duty to Notify

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2012).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

Here, the Veteran is challenging the initial evaluations assigned following the grant of service connection.  In Dingess, the U.S. Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.   Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

Moreover, In the Veteran's NODs, he appealed the initial disability ratings assigned and is presumed to be seeking the maximum benefits available under the law for each appealed issue.  Dingess; see also AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued a December 2008 SOC which contained, in part, the pertinent criteria for establishing higher ratings.  See 38 U.S.C.A. § 7105(d)(1).  VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The claimant was allowed a meaningful opportunity to participate in the adjudication of the claim.  Thus, even though the initial VCAA notice did not address a higher rating, subsequent documentation addressed this matter; there is no prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).

B.  Duty to Assist

The Veteran's service treatment records, private treatment records, lay statements, and hearing transcript have been associated with the claims file.  Pursuant to the April 2012 remand, the Veteran was afforded an additional opportunity to submit records in support of his claims, or to identify his treatment providers so that VA could obtain records on his behalf.  However, no additional information was provided.

The Veteran was also afforded VA examinations for his disabilities, including new examinations pursuant to the April 2012 remand.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's right shoulder disability and surgical scar.  Specific findings requested by the Board in the April 2012 remand were obtained.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with the opportunity to submit evidence and argument in support of his claims.  The Veteran has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review, and no further action must be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2012).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

However, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

Surgical Scar, Right Shoulder

A.  Rating Criteria

The Veteran is assigned a 10 percent rating under Diagnostic Code 7804 for his right shoulder surgical scar.  The Board notes that, during the pendency of this appeal, VA amended the rating criteria for the evaluation of scars, which became effective on October 23, 2008.  However, it was specifically noted that this amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  A veteran whom VA rated before such date under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  The effective date of any award, or any increase in disability compensation, based on this amendment will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations regarding effective dates.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).

In this case, the Veteran's claim was filed prior to October 23, 2008, and he has not requested consideration under the revised rating criteria.  Therefore, the Board will consider his claim under the old criteria.

Scars, other than head, face, or neck, that are deep or that caused limited motion warrant a 10 percent rating if the area or areas exceed 6 square inches (39 sq. cm).  In order for a 20 percent rating to be warranted, the area or areas must exceed 12 square inches (77 square centimeters).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

Scars, other than head, face, or neck, that are superficial and that do not cause limited motion warrant a 10 percent rating for area or areas of 144 square inches (929 sq. cm.) or greater.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).

A 10 percent rating may be assigned for scars which are superficial and unstable. An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).

A 10 percent rating is assigned for scars which are superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

Scars may also be rated based on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).  However, as discussed further below, no functional limitation of the shoulder due to the scar was shown on VA examination in May 2012.  Also, the Veteran is already service-connected for a right shoulder disability that is rated on limitation of motion.  Therefore, any limitation of motion resulting from the Veteran's scar, if present, is adequately addressed in the assigned rating for his shoulder disability.  See 38 C.F.R. § 4.14 (2012) (the evaluation of the same manifestation under different diagnoses is to be avoided).

B.  Evidence and Analysis

The Veteran underwent a VA examination in December 2007.  He had a 4.5 inch scar on the anterior surface of the right shoulder.  The scar was not tender and was not adherent to underlying tissue.

An additional VA examination was conducted in October 2008.  The scar was noted to be 11 cm. long by 5 mm. wide.  There was mild tenderness.  There was no adherence to the underlying tissue, and no frequent loss or breakdown of the skin over the scar.  There was no keloid formation, inflammation, or underlying soft tissue damage.  There was no elevation or depression of the surface, or inflexibility of the skin near the scar.  There was no discoloration of the scar compared to normal skin.  

The Veteran testified at a November 2011 Board hearing.  He reported that his scar resulted in tenderness and keloid formation, and had also increased in size over time.

An additional VA examination was conducted in May 2012.  His scar was noted to be 11 cm. long.  It was tender to palpation.  It was not unstable or deep.  There was no functional limitation of the shoulder due to the scar.

Based on the evidence of record, the Board finds that an increased rating is not warranted for the Veteran's right shoulder scar.  The Veteran is already assigned a maximum 10 percent rating under Diagnostic Code 7804 for tenderness of his scar.  However, the scar has not been shown to be deep or unstable, and does not affect an area of at least 144 square inches.  Again, the May 2012 VA examiner found that the scar was not deep or unstable.  It has been measured as 11 cm. long by 5 mm. wide.  Therefore, separate ratings under the Diagnostic Codes applicable to those manifestations are not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, and 7803 (2008).

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as pain associated with his scar.  However, he is not competent to diagnose keloid formation.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, his statements that his scar is manifested by keloid formation cannot be relied on in assigning a disability rating.  Otherwise, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.


Residuals, Postoperative Right Shoulder Dislocation

A.  Rating Criteria

The Veteran was assigned a noncompensable rating under Diagnostic Code 5202 from April 23, 1985 to July 19, 2007.  From July 20, 2007, he was assigned a 30 percent rating.

The Veteran's right shoulder is considered his major upper extremity as the evidence shows he is right handed. 

Under Diagnostic Code 5202, which pertains to impairment of the humerus, a 20 percent disability rating is warranted when there is malunion of the humerus with moderate deformity in the major upper extremity or recurrent dislocation of the scapulohumeral joint of the major upper extremity with infrequent episodes and guarding of movement only at shoulder level.  A 30 percent disability rating is warranted when there is malunion of the humerus with marked deformity in the major upper extremity or recurrent dislocation of the scapulohumeral joint of the major upper extremity with frequent episodes and guarding of all arm movements.  A 50 percent disability rating is warranted when there fibrous union of the humerus in the major upper extremity.  A 60 percent disability rating is warranted when there is nonunion of the humerus (false flail joint) in the major upper extremity.  A maximum disability rating of 80 percent is warranted when there is loss of humerus head (flail shoulder) in the major upper extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2012).

Under Diagnostic Code 5201, a 30 percent rating is assigned when motion of the major arm is limited to midway between the side and shoulder level.  A 40 percent rating is assigned when motion of the major arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

The normal range of motion of the shoulder is 180 degrees of forward elevation (flexion) and abduction, and 90 degrees of external and internal rotation. 38 C.F.R. § 4.71, Plate I.

The Board has also considered other Diagnostic Codes pertaining to disabilities of the shoulder.  However, the evidence during the period on appeal does not reflect findings of ankylosis of the scapulohumeral articulation (Diagnostic Code 5200) or impairment of the clavicle or scapula (Diagnostic Code 5203).  Therefore, they are not applicable to the Veteran's claim and will not be discussed.

However, there is evidence of arthritis in this case.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  According to Diagnostic Code 5003, when limitation of motion would be noncompensable, i.e., zero percent, under a limitation of motion code, but there is at least some limitation of motion, VA assigns a 10 percent disability rating for each major joint so affected, to be combined, not added.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Finally, the Veteran is also assigned a separate rating for reflex sympathetic dystrophy, a neurologic condition, of the right arm and hand.  This rating is not currently on appeal.  Therefore, the discussion of the Veteran's shoulder rating will focus on orthopedic manifestations only.

B.  Evidence

The Veteran underwent a VA examination in May 1985.  He reported having pain and stiffness in the right shoulder.  Pain increased with certain activities.  However, the Veteran denied any recurrent dislocations.  On examination, abduction and forward elevation were each measured at 150 degrees.  The Veteran had decreased external rotation, though a specific measurement was not recorded.  X-rays showed a screw in the glenoid process of the scapula.  There was a deformity in the region of the greater tuberosity which appeared like a Hill-Sachs deformity.  

Private treatment records dated January 2001 show the Veteran complained of pain over the acromioclavicular joint.  Examination revealed the right shoulder to be stable.  The area over the acromioclavicular joint was tender to palpation.  He demonstrated some pain and weakness against resisted rotator cuff activity.  He was diagnosed with a degenerative arthritic process.  It was noted that prior x-rays were taken and not available for review, but were reported as normal.

The Veteran underwent a VA examination in December 2007.  He reported increasingly limited range of motion associated with pain.  He treated his condition with medication prescribed by a physician.  He worked as a police officer, and reported difficulty in using his weapon.  On examination, internal rotation was normal.  External rotation was 45 degrees without pain.  Forward elevation and abduction was 135 degrees without pain.  Range of motion was unchanged following repetitive testing.  There was no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-ups.

An April 2008 MRI revealed mild to moderate inflammatory changes and thickening involving the posterior supraspinatus and anterior infraspinatus tendons.  There were moderate to marked degenerative changes of the acromioclavicular joint, and mild to moderate changes of the glenohumeral joint.  There was also a small, chronic Hill Sachs deformity of the humeral head.

An October 2008 letter from the Veteran's private physician noted that he was unable to lift his arm laterally past 90 degrees, and had a marked deformity of the acromioclavicular joint.

An additional VA examination was conducted in October 2008.  The Veteran reported a clicking sensation with movement of the shoulder, as well as a moderate limitation of motion due to pain and locking.  He reported continuous pain rated at 10/10 in severity, reduced to 8/10 following the use of medication.  He had difficulty reaching behind his back, and felt awkward when trying to get dressed.  He had difficulty carrying more than 8 pounds.  Vigorous pushing or pulling activities exacerbated his pain.  On examination, the Veteran had flexion of 65 degrees with the onset of pain at 40 degrees.  Abduction was 62 degrees, with the onset of pain at 62 degrees.  Range of motion was unaffected by repetitive testing.  There was no functional limitation due to fatigue, incoordination, or flare-ups.  The examiner diagnosed degenerative arthritis of the right acromioclavicular and glenohumeral joints with tendonitis and bursitis.

Additional private records dated August 2009 noted that the Veteran required a significant amount of pain medications for 24 hours per day.  He had difficulty drawing his weapon in his capacity as a police officer, and would not pass a work-related test requiring him to physically handle 95 pounds.

The Veteran testified at a November 2011 Board hearing.  He stated that lifting his arm caused pain, though he was able to lift it to about shoulder level.  He also experienced a popping sensation.  

The Veteran submitted several lay statements from family and coworkers dated January 2012 in support of his claim.  Collectively, they stated that he complained of shoulder pain often.  As a police officer, the Veteran had a hard time removing his weapon from his holster in police situations.  He could not engage in certain physical activities with his child.

The Veteran was afforded another VA examination in May 2012.  He reported a throbbing-type pain which was worsened by movement, repetitive tasks, and lifting more than 10 pounds.  He denied any dislocations.  He experienced flare-ups that were precipitated by overuse and resulted in increased pain.  On examination right shoulder flexion was 70 degrees with the onset of pain at 40 degrees.  Repetitive testing reduced overall flexion to 65 degrees.  Abduction was 75 degrees with the onset of pain at 45 degrees.  Repetitive testing reduced overall abduction to 65 degrees.  Repetitive testing also resulted in weakened movement, fatigability, and incoordination.  Strength was 3/5.  There was guarding and tenderness on palpation present.  Ankylosis was not present.  There was no impairment of the clavicle or scapula.

C.  Analysis

Based on the evidence of record, the Board finds that a compensable rating for the Veteran's right shoulder disability is not warranted prior to July 20, 2007.  Specifically, the May 1985 VA examination recorded 150 degrees of flexion and abduction in the right shoulder.  These findings are not consistent with a compensable rating under Diagnostic Code 5201, which requires that range of motion be limited to at least shoulder level (90 degrees).  Additional records from January 2001 reflect findings of tenderness, but do not reference specific range of motion findings.  

In addition, the Veteran denied a history of any recurrent dislocations of the shoulder as contemplated by Diagnostic Code 5202.  Notably, a Hill Sachs deformity was also present.  However, there was no evidence of malunion and the record does not reflect that this deformity resulted in a level of impairment consistent with the 20 percent rating assigned for "moderate" deformities under Diagnostic Code 5202.  Not only did the Veteran's condition not result in recurrent dislocations or a compensable level of limited motion, but an April 2008 MRI, which the Board acknowledges as not being generated during the rating period being discussed, nonetheless described the Veteran's chronic Hill Sachs deformity as "small."

A rating under Diagnostic Code 5003 for arthritis has also been considered.  As noted earlier, normal range of motion of the shoulder is 180 degrees of flexion and abduction.  Therefore, the Veteran demonstrated some limited motion during his May 1985 VA examination.  However, a compensable rating under Diagnostic Code 5003 requires x-ray evidence of arthritis when limited motion does not result in a compensable evaluation.  X-rays from the May 1985 VA examination do not include findings of arthritis.  The January 2001 records reflect a diagnosis of degenerative arthritis, but do not include x-ray findings confirming the diagnosis.  Indeed, these records include a notation that x-rays were reported as normal.  Therefore, in the absence of arthritis established by x-ray findings, a rating under Diagnostic Code 5003 is not appropriate.

A rating in excess of 30 percent is not warranted from July 20, 2007.  Under the applicable schedular criteria, a higher rating under Diagnostic Code 5201 requires either range of motion of the arm limited to 25 degrees from the side, or a fibrous union of the humerus.  The evidence for this period does not reflect these manifestations.  Flexion and abduction of the shoulder were noted to be at least 65 and 62 degrees, respectively, even when accounting for pain and repetitive motion.  Although the evidence does show that the Veteran experiences painful motion (and other symptoms such as weakened movement, fatigability, and incoordination), it does not result in a higher rating unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  An April 2008 MRI revealed a small, chronic Hill Sachs deformity, indicating that a compression fracture of the head is present.  Dorland's Illustrated Medical Dictionary 1018 (30th Ed. 2003).  This flattening of the humeral head is not the functional equivalent of a fibrous union of the humeral head necessary to warrant a higher rating under Diagnostic Code 5202.

As before, the Board must assess the competence and credibility of the Veteran, and acknowledges that he is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as right shoulder pain and limited mobility.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, as with the medical evidence of record, the Veteran's account of his symptomatology describes ratings consistent with the assigned ratings.

In sum, the preponderance of the evidence is against the Veteran's claims for increased ratings for his right shoulder disorder and scar.  Therefore, these claims are denied.

Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right shoulder disability and surgical scar with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The tenderness associated with the Veteran's scar, and the pain and limitation of motion associated with the Veteran's right shoulder disability, are specifically contemplated by the rating schedule.  Neither disability results in symptoms that fall so far outside the rating schedule as to render it inadequate.  Therefore, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted. 


ORDER

An initial rating in excess of 10 percent for a surgical scar, right shoulder is denied.

An initial compensable rating prior to July 20, 2007 for residuals, postoperative right shoulder dislocation with degenerative joint disease and humeral deformity, is denied.

An initial rating in excess of 30 percent from July 20, 2007, for residuals, postoperative right shoulder dislocation with degenerative joint disease and humeral deformity, is denied.


REMAND

The Board previously remanded the issues of entitlement to service connection for headaches and a gastrointestinal disorder in April 2012, in part, to provide the Veteran with VA examinations for his claimed disabilities.  As noted earlier, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

A May 2012 VA gastrointestinal examination diagnosed the Veteran with irritable bowel syndrome, and the examiner noted the Veteran's history of gastrointestinal bleeding in service.  He concluded that there was no relationship between current irritable bowel syndrome and an isolated gastrointestinal bleed in service.  However, no further explanation was given to support this conclusion.  The failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Therefore, a supplemental opinion should be obtained to allow the examiner to provide support for the conclusion reached.  

Similarly, a separate examination was undertaken to determine the nature and etiology of the Veteran's claimed headache disorder.  In the April 2012 remand, the Board instructed the examiner to determine whether any current brain disease, including headaches, had its clinical onset during service or was otherwise related to service.  In providing this opinion, the examiner was instructed to discuss the Veteran's December 1983 report of a head injury, January 1984 diagnosis of posttraumatic headaches, June 1984 car accident, and September 1984 reports of a continuous headache.  The Veteran underwent an examination in May 2012.  The examiner acknowledged a 1983 traumatic brain injury (TBI).  He noted that the Veteran did not have any residuals, including headaches, resulting from his TBI.  However, in the remarks section of the examination report, the examiner discusses the Veteran's service-connected conversion disorder.  It is not clear from the examination report whether the examiner found that the Veteran did not have headaches generally, or whether he had headaches that were unrelated to service.  There is no discussion of the references to head injuries and headaches listed above.  Therefore, a supplemental opinion addressing these findings as they relate to the TBI in service must be obtained.  In providing an opinion, the examiner should also note that the Veteran is competent to report headaches.

Accordingly, the case is REMANDED for the following action:

1.  The claims file, including a copy of this remand, should be forwarded to the examiner who conducted the May 2012 VA gastrointestinal examination.  The examiner should review the claims file and provide a supplemental opinion with a complete rationale to explain why the Veteran's current irritable bowel syndrome is unrelated to the gastrointestinal bleed noted in service.

If the May 2012 VA examiner is unavailable, then the claims file should be forwarded to another appropriate examiner.  The new examiner should review the claims file and provide an opinion as to whether it is at least as likely as not that the Veteran's current irritable bowel syndrome is etiologically related to a diagnosed gastrointestinal bleed in service.

A complete rationale should be provided for every opinion.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  The claims file, including a copy of this remand, should be forwarded to the examiner who conducted the May 2012 VA TBI examination.  The examiner should review the claims file and provide a supplemental opinion with a complete rationale as to whether it is at least as likely as not that any current headaches disorder had its clinical onset during service or is related to any in-service disease, event, or injury. 

In providing this opinion, the examiner should acknowledge that during service in December 1983 the Veteran mentioned that he had suffered a head injury; in January 1984 he related that he had a headache which had lasted four days and was diagnosed as having post-traumatic headaches; in June 1984 he was in a car accident and it was noted that his head had hit the steering wheel and he lost consciousness, subsequently, blurred vision and dizziness were reported; after the accident, in pertinent part, the Veteran reported right lower extremity weakness as well as headaches; and on numerous occasions in September 1984, the Veteran stated that he had experienced a continuous headache since June 1984.  The examiner should discuss what relevance, if any, these findings have on the Veteran's current headache complaints.  The examiner should also note that the Veteran is competent to report headaches.

If the May 2012 VA examiner is unavailable, then the claims file should be forwarded to another appropriate examiner, who should comply with the above instructions.

A complete rationale should be provided for every opinion.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2012).

4.  After the requested development has been completed, the RO/AMC should readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information and further development obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


